Citation Nr: 0804761	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 30 
percent initial rating, for PTSD.  The veteran subsequently 
initiated and perfected an appeal of this initial rating 
determination.  

The veteran also initiated an appeal of the RO's July 2004 
denial of service connection for a digestive disorder.  
However, within a January 2005 rating decision, he was 
granted service connection for a perforated duodenal ulcer.  
He also declined to list this claim within his January 2005 
VA Form 9.  Because the veteran was awarded service 
connection for this disability, it is no longer on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased initial rating for his 
service-connected PTSD.  At his July 2004 VA psychiatric 
examination, the veteran stated he had a claim for Social 
Security Disability benefits pending at that time.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  This duty 
includes an obligation to obtain Social Security 
Administration (SSA) records when they may be relevant and VA 
has actual notice that the veteran is seeking or has sought 
SSA benefits.  See Baker v. West, 11 Vet. App. 163, 169 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  As the SSA records associated with the veteran's 
pending claim are not yet of record, this claim must be 
remanded in order for VA to obtain this evidence.  

Next, the Board notes the veteran was last afforded VA 
examination of his PTSD in July 2004.  The veteran's 
representative asserts that the characterization of the 
veteran's PTSD symptomatology as "mild" in degree is 
inaccurate.  He asserts that the veteran has symptoms 
compatible with severe depression, has social isolation, 
substantial mood disturbance, and frequent intrusive thoughts 
that are not consistent with the conclusions of the VA 
examiner regarding the extent of the veteran's PTSD.  In view 
thereof, and where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Social 
Security Administration and request 
medical records related to the veteran's 
claim for Social Security Administration 
disability benefits.  If no such records 
are available, that fact should be noted 
for the record.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current extent and severity of his 
service-connected PTSD.  The claims folder 
and a copy of this remand must be made 
available to the psychiatrist for review 
in conjunction with the examination.  The 
report of examination should contain a 
detailed account of all manifestations of 
PTSD found to be present.  In conducting 
this evaluation, the examiner should 
comment on the extent to which the 
veteran's PTSD affects both his 
occupational and social functioning.  A 
multi-axial assessment should be 
conducted, with a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score) and an 
explanation of the numeric code assigned.  
The examiner should also comment on the 
presence or absence of any occupational 
and social impairment due to PTSD.  Any 
other impairment resulting from the 
veteran's PTSD should also be noted.  The 
medical basis for all opinions expressed 
should also be given.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claim in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
should then be afforded the opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



